Citation Nr: 0004740	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the removal of a portion of the right sixth rib.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1975.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
September 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in New Orleans, Louisiana. 

The only disability involved in the current claim is the 
resection of a portion of the right sixth rib as set forth on 
the title page of this decision.  It is unclear from the 
record whether the veteran claiming other disabilities 
resulting form the May 1990 surgery.  It is requested that 
the RO contact the appellant in order to clarify this matter.

In March 1998, the Board remanded this case to the RO for 
additional development of the evidence.


FINDING OF FACT

The resection of a portion of the right sixth rib is 
considered to be part of the thoracotomy, which was performed 
during hospitalization at the VAMC in Shreveport form May 8 
to May 18, 1990.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for removal of a portion of the right 
sixth rib have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358 (a), 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  Once it has been determined that a claim is well 
grounded VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  The Board is 
satisfied that all appropriate development has been completed 
and the statutory duty has been met.

The applicable statute provides that, where a veteran 
sustains a disease or injury, or an aggravation of an 
existing disease or injury, as the result of VA training, 
hospitalization, medical, or surgical treatment or a course 
of vocational rehabilitation, or as a result of having 
submitted to an examination, not the result of such veteran's 
own willful misconduct, and such disease, injury or 
aggravation results in additional disability or the death of 
such veteran, disability or death compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (a) (1999).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b) (1999).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 38 C.F.R. § 3.358(c) (1999).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected. 38 C.F.R. § 3.800.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. 
§ 1151 as negligence is now a factor to be considered and, 
thus, would be less favorable to veteran than the statute 
prior to the revisions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will be applied, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Accordingly, the more favorable 
version of 38 U.S.C.A. § 1151, in effect before October 1997, 
will be applied to the veteran's claim.

In this case, the veteran reports that he was hospitalized at 
the VA Medical Center in Shreveport, Louisiana, from May 8, 
1990 to May 18, 1990, during which time he underwent a 
flexible bronchoscopy, and wedge resections to a segment of 
the right lower lobe of his lungs.  During the course of the 
surgery, a portion of the sixth rib was removed.  The veteran 
contends, in part, that this represents additional disability 
and that he is therefore entitled to compensation under 
38 U.S.C.A. § 1151 (West 1991).

The evidence of record reflects that the veteran was found to 
have a right upper lobe coin lesion on a chest X-ray 
conducted in April 1984 after he was involved in a motor 
vehicle accident.  During a period of hospitalization in May 
1985, the veteran underwent a computerized tomography scan 
(CT scan) of the chest, which revealed a lesion to be pleural 
based and to have prominent central calcifications.

The veteran was admitted to the VA Medical Center in December 
1987 for a biopsy of his lung lesion.  He underwent a 
transthoracic needle aspiration and biopsy without 
difficulty.  A VA outpatient treatment record dated later 
that same month noted that the biopsy results did not reveal 
any evidence of malignancy, but since the lesion had grown in 
size, cancer could not be ruled out.  It was noted that the 
veteran was to be checked at six month intervals.

The VA outpatient treatment records show that the veteran 
complained of right sided chest pain in January 1988 and May 
1988.  A VA outpatient treatment record dated in June 1988 
noted that the lesion was continuing to grow in size and was 
"practically touching a rib."  In a VA outpatient treatment 
record dated in November 1988, the veteran was informed that 
the examiner felt the lesion was benign, but the only way to 
rule out cancer was to have it removed, which was what the 
doctor recommended to the veteran.  

A VA outpatient treatment record dated in December 1988 noted 
that another computerized tomography scan was conducted that 
same month, which revealed that the lesion was benign, but 
that it had been increasing in size and a malignancy could 
not be ruled out.  It was noted that the examiner recommended 
surgical resection and discussed the need for surgical 
intervention to provide care should this be malignant.

Another VA outpatient treatment record dated in April 1990 
indicated that the examiner had reviewed the veteran's chest 
X-rays; that the examiner expressed his opinion that the 
lesion may be a slow moving sarcoma of the chest wall; that 
the examiner again recommended that the veteran have the 
lesion removed surgically; that surgical resection was 
discussed with the veteran; and that the veteran agreed to 
have surgery.

A VA Standard Form 522, Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures, was signed by the veteran on May 9, 1990.  It was 
noted that the veteran gave his consent for flexible 
bronchoscopy, right thoracotomy, possible chest wall 
resection, epidural catheterization, right lung resection, 
and any additional operations or procedures as were found to 
be necessary or desirable in the judgment of the professional 
staff of the VA medical facility during the course of the 
above named operation or procedure.

The veteran was admitted to the VA Medical Center in 
Shreveport, Louisiana, on May 8, 1990, for the right upper 
lobe mass.  While hospitalized, he underwent a flexible 
bronchoscopy, right posterolateral thoracotomy, and wedge 
resection for lesion of the superior segment of the right 
lower lobe.  A review of the operative report shows that a 
flexible bronchoscopy showed the trachea appeared to be 
within normal limits below the endotracheal tube.  The left 
mainstem bronchus, the left upper lobe lingula and the left 
lower lobe were without lesions.  The right upper middle 
bronchus intermedius and lower lobe were without lesions.  

A posterolateral thoracotomy was made and the fifth 
intercostal space was localized and the bed of the sixth rib 
was entered with the Bovie cautery.  A 2.5 centimeter segment 
of the posterior sixth rib was removed and sent to Pathology.  
There appeared to be a 3.5 centimeter hard lesion in the 
right lower lobe.  The lesion appeared to be benign in 
nature.  An incisional biopsy was performed and sent to the 
frozen section.  Frozen section returned benign granuloma and 
at that time, it was determined to do a wedge excision of 
this.  There were no postoperative complications.  The 
pathology report showed a subpleural old necrotizing 
granuloma with partial calcification compatible with 
tuberculosis or histoplasmosis and no specific pathology of 
the rib section.  Tuberculosis and fungal stains were 
negative.  There were no complications and the veteran was 
discharged home on May 18, 1990.

The veteran was seen in March 1992 for complaints of a stiff 
neck, earache and pain down his right side since his 
thoracotomy in 1990.  A VA outpatient treatment record dated 
in September 1992 shows complaints of pain on the right side, 
back, and underneath shoulder blade since May 1990, and a 
past history of right chest pain.  The diagnosis was 
lumbosacral strain and chronic thoracic pain after 
thoracotomy.

The veteran testified before a hearing officer at the RO in 
October 1996 that, at the time he signed the consent for 
surgery, it was understood that there would be no rib taken 
out unless the tumor was cancer.  He reported complaints of 
pain on the right side.

VA examinations were conducted in January 1997.  The 
pertinent diagnoses were minimal intercostal muscle changes 
associated with a right thoracotomy, hypoesthesias in an area 
superior and inferior to the right thoracotomy scar, 
recurrent lumbar strain, episodes, onset after thoracotomy in 
1990, cervical spondylosis and disc disease, and chronic pain 
right chest and upper extremities with intermittent 
paresthesia.  

An examiner commented that since the chronic pain in the 
right chest and right upper extremity did not antedate the 
thoracotomy they may be considered to be related to the right 
thoracotomy. 

Pursuant to the Board's March 1998 remand, the veteran's 
claims folder was reviewed by a VA examiner in September 
1998.  It was the VA examiner's opinion, after reviewing the 
veteran's claims folder and medical history, that it was not 
at least as likely as not that the veteran incurred 
additional disability, removal of the portion of the sixth 
rib, which resulted from treatment rendered during 
hospitalization at the VA Medical Center Shreveport, 
Louisiana, in May 1990, which was not coincidental to said 
treatment, the result of natural progression of any involved 
disease or disability, or the necessary consequences of 
medical or surgical treatment.  

The VA examiner concluded that repeated evaluations and 
examinations as well as follow-up clinical notes in the 
veteran's medical record did not indicate any significant 
medical impairment or functional impairment related to 
resection of a portion of the right posterior sixth rib.  The 
examiner stated that resection of a portion of a rib in order 
to get adequate exposure during the thoracotomy in 1990is 
considered to be a common part of the procedure.  

The VA examiner also concluded that the veteran's lower back, 
neck and upper extremity symptomatology do not seem to be 
related to resection of a portion of the right sixth rib.  
The VA examiner further concluded that the veteran's right 
thoracic symptomatology seemed to be related to the 
thoracotomy itself as opposed to being related to the 
resection of a portion of the right sixth rib.  Moreover, the 
examiner concluded that another examination was not 
warranted.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

While the veteran is competent to describe symptoms, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard during the veteran's hospitalization at the 
VAMC in Shreveport, Louisiana, in May 1990, he underwent a 
flexible bronchoscopy, right posterolateral thoracotomy, and 
wedge resection for lesion of the superior segment of the 
right lower lobe.  Postoperatively, there were no 
complications.  VA examinations in January 1997 showed that 
he had been experiencing hypoesthesias in an area of the 
right thoracotomy scar, recurrent lumbar strain, neck pain 
and chronic pain right chest and upper extremities with 
intermittent paresthesia.

However, in September 1998 the veteran's records were 
reviewed by an appropriate specialist.  At that time the 
specialist concluded in effect that removal of a portion of 
the sixth rib was necessary consequences of the thoracotomy 
in May 1990. 

Accordingly, it is the Board's judgment that the 
preponderance of the evidence is against the veteran's claim 
for compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
the removal of a portion of the right sixth rib during the 
veteran's hospitalization at the Shreveport VAMC in May 1990.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the removal of a portion of the right sixth rib is 
denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

